Mr. Chief Justice Greene
delivered the opinion of the «court.
We are of opinion that where a cause is brought to this court under the appeal act of 1883, and the appellant fails to prosecute his appeal, the appellee may have *252the judgment of the District Court affirmed and judgment rendered in this court against the sureties on the appeal bond, upon production to this court of the appeal bond and a transcript of the judgment, and'of the journal entry of notice of appeal duly authenticated.
Langford, J., concurred.